Hosmer, Ch. J.
There has been no violation of the statute, on which the prosecution is founded, unless in relation to the walls of the new building.
The information alleges, that the outer walls of the building in question, were composed of wood and wooden materials. It appears, that the new building was constructed, by erecting a light frame of wood, and then placing a wall of brick and mortar, four inches thick, around the frame, on the outside of it, with piers of brick and mortar strengthening the wall; and also, by inlaying brick, in the studs and braces of the frame.
The frame is part of the outer wall, and with the brick work, constitutes a joint support of the roof. The brick and wood are so indivisibly conjoined, as to form the outer wall; and the case is embraced by the letter of the statute.
In behalf of the defendant it cannot be said, that it is not within the reason and spirit of the law. The object aimed at, was security from fire. In the event of a conflagration, burning buildings nearly contiguous or in actual contact, the timbers forming part of a thin wall would take fire, from the heated brick and stone, and in this way, the salutary design of the law would be defeated.
Peters, J. was of the same opinion.